Citation Nr: 1243393	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to January 1980 and from October 1981 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in December 2011.  He failed to report for that hearing.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2012).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran filed a claim for the affliction his mental condition, whatever that is, causes him, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim for entitlement to service connection for depression, but the medical evidence of record indicates that the Veteran has been diagnosed with alcohol abuse and rule out adjustment disorder.  Therefore, the Board has recharacterized the issue on appeal as indicated above.


FINDING OF FACT

The evidence of record does not show that any current psychiatric disorder is etiologically related to the Veteran's periods of active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in a letter from the RO dated in April 2008.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the April 2008 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issue on appeal have been met.

The Veteran has not been provided a VA examination for the matter on appeal.  Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that there is not competent or credible lay or medical evidence indicating that the Veteran has any current, ratable psychiatric symptoms which are related to service.  In short, the Board finds that a VA mental examination is not warranted for this claim because there is no competent and credible lay or medical evidence that a current psychiatric disorder is related to service.  See 38 C.F.R. § 3.159(c)(4) (noting that VA does not have an affirmative duty to obtain an examination of a claimant or a medical opinion from Department healthcare facilities if the evidence of record contains adequate evidence to decide a claim); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the duty to assist has been fulfilled regarding this claim as VA medical records relevant to the matter have been obtained.  Records from the Colorado Department of Corrections have also been obtained.  Records from the Colorado Springs Vet Center were requested in May 2009 as the Veteran reported in his November 2008 notice of disagreement that he had received treatment at that facility.  However, a May 2009 response from the Colorado Springs Vet Center stated that they had no records of the Veteran receiving therapy at their facility.  Accordingly, the Board finds that further efforts to develop records from that facility would be futile.  In addition, the Veteran reported in a December 2008 treatment record that he had not participated in therapy since being released from prison.  For these reasons, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

Where a veteran served after December 31, 1946, and certain chronic diseases, including a psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Governing legal authority prohibits a grant of direct service connection for drug or alcohol abuse on the basis that such behavior represents willful misconduct.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012); see also VAOPGPREC 2-97 (Jan. 16, 1997).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Psychiatric Disorder

The Veteran has asserted that service connection is warranted for depression.  Service treatment records (STRs) show that the Veteran checked "yes" to a question as to whether he ever had "nervous trouble of any sort" during his March 1976 service entrance examination, although he denied depression.  However, the examiner noted only "nervous occ.-tension," and he was noted to be normal on clinical psychiatric examination.  He denied depression and did not report nervous trouble in March and September 1981 service examinations, and he was noted to be normal on clinical psychiatric examination in September 1981.  In his May 1987 service separation examination, he checked "don't know" as to whether he had depression or excessive worry, and he checked "yes" to a question as to whether he ever had "nervous trouble of any sort."  Again, clinical psychiatric examination was found to be normal, and a notation indicated that the Veteran had chronic alcoholism.

STRs show that every time the Veteran underwent psychiatric evaluation in service, the only Axis I diagnosis was alcohol abuse.  In November 1983 he sought assistance from a counseling center after a recent DUI.  The clinical impression was alcohol abuse.  From January to March 1984 he underwent an inpatient treatment program for alcoholism.  Psychological testing revealed scores that indicated that "the individual is trying to make himself look worse than he really is."  The final diagnosis for that period of treatment was continuous, habitual alcoholism.  In June 1984 a physician discussed alcohol and a possible nervous problem with the Veteran.  However, at the end of the evaluation, the physician noted that the Veteran "doesn't appear to have a nervous/[psychiatric]disorder."  In particular, it was noted that the Veteran denied depression.  The impression was chronic alcoholism.  

In addition, a June 1981 treatment record noted that the Veteran sought medication for his "nerves" due to headaches.  He reported to health care providers that he had been seen the previous day and had been given medication.  Upon further evaluation, it was discovered that there was no person at the clinic such as the Veteran had described.

The Veteran separated from his second period of service in 1987 and filed the current claim in 2008, over 20 years later.  The only medical evidence during this period are medical records from the Colorado Department of Corrections dated from 1995 to 2002 which do not reveal any complaint, treatment, or diagnosis referable to an acquired psychiatric disorder.  A December 2007 VA medical record noted that the Veteran had a positive history for depression.

A December 2008 VA initial mental health record noted that the Veteran reported that he had received no therapy since his release from prison; that he was not interested in seeing a psychiatrist for medication management; and he was ambivalent about therapy due to frustration with therapists stating that he was in denial regarding his sex offenses.  The Axis I diagnoses were alcohol abuse and rule out adjustment disorder.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a claim of service connection for an acquired psychiatric disorder, to include depression.

At the outset, the Board notes that it is unclear whether the Veteran currently suffers from a current psychiatric disability.  The only diagnosis of record is alcohol abuse, and the law prohibits a grant of direct service connection for alcohol abuse.  While the Veteran has complained of symptoms of depression, it's dubious to assume that the evidence of record substantiates the Veteran's assertion of having a current psychiatric disorder at any time during this appeal.  In regard to claims for service connection, absent evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Under such circumstances, the law provides that it is unnecessary to proceed to consider whether the Veteran satisfies the second and third prongs of service connection ,or alternatively satisfies continuity of symptomatology pursuant to 38 C.F.R. § 3.303(d).  However, in order to afford the Veteran all reasonable doubt in his case, the Board will, for the sake of argument, assume that a current, ratable diagnosis of a psychiatric disorder exists.  Nonetheless, and for the reasons set forth below, the preponderance of the evidence remains against the Veteran's claim of service connection.

A review of the evidence of record does not demonstrate that the Veteran had a psychiatric disorder in service or that any current psychiatric disorder is related to his active service.  As noted above, his service treatment records show psychiatric problems and treatment solely for alcohol abuse.  They do show that he was given a psychiatric evaluation in service at the time of discharge, but at that time his psychiatric condition was found to be normal.  The Veteran is competent to say that he felt depressed while in service and thereafter, but under the circumstances of this case his assertions are not competent or credible to show that he had a diagnosis of a psychiatric disability.

Further, there is no evidence of psychiatric complaint, treatment, or diagnosis for many years after service.  In particular, there is no evidence that a psychosis was manifested within one year of service.  Therefore, service connection on a presumptive basis is not available. See 38 C.F.R. §§ 3.307 3.309.

The Veteran's first post-service treatment record showing a diagnosis of alcohol abuse was rendered over 20 years after his separation from active service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board reiterates that the fact that the Veteran may have felt depressed in the intervening years does not indicate that he suffered from a chronic and clinically defined psychiatric disorder.

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for psychiatric conditions.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Moreover, the Veteran has not submitted any competent medical evidence that he has depression that is related to his military service or that he currently has been diagnosed with a psychiatric disorder that is related to military service.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The only contention that he has a current, ratable mental disorder that is related to his period of active service comes from the Veteran's own assertions.  The Board finds that the Veteran's assertions are not credible as they are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Further, the record indicates that the Veteran's statements regarding mental health treatment lack credibility as they are inconsistent.  In a written statement dated November 25, 2008, he reported that he received medication and mental health treatment from a local Vet Center, but in a December 1, 2008 VA mental health record prepared less than one month later, he denied participating in therapy since being released from prison several years earlier.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (a Veteran's personal interest in receiving monetary benefits may be taken into account). 

In sum, there is no competent or credible lay or medical evidence of an acquired psychiatric disorder related to service.  While the Veteran is competent to report symptomatology during service or in the interim, he does not have the requisite special medical knowledge necessary to render an opinion as to medical causation, or as to whether his feelings of depression represented a clinical psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In essence, in this case there is no competent medical opinion of record, or credible lay evidence, etiologically relating the Veteran's current claimed depression disorder to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498. (1995).

The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


